Citation Nr: 1750234	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for status-post left total knee arthroplasty.

2.  Entitlement to a disability rating greater than 10 percent for right knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 30 percent for status-post left total knee arthroplasty and for a disability rating greater than 10 percent for right knee degenerative joint disease.  The RO also denied a TDIU claim.  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in September 2009.

In June 2011 and in November 2012, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The AOJ provided the Veteran with notice of the relevant laws and regulations governing the currently appealed claims in a July 2009 Statement of the Case and in Supplemental Statements of the Case issued in October 2011 and in May 2017.

The Veteran appointed his current representative to represent him before VA by filing a properly executed VA Form 21-22a in July 2012.

The Board notes that, in a May 2017 rating decision, the RO granted service connection for carpal tunnel syndrome of the left upper extremity, assigning a 20 percent rating effective January 29, 2007.  Accordingly, an issue relating to carpal tunnel syndrome of the left upper extremity is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected status-post left total knee arthroplasty and right knee degenerative joint disease are more disabling than currently evaluated.  He also contends that his service-connected bilateral knee disabilities, alone or in combination with his other service-connected disabilities, preclude his employability and entitle him to a TDIU.  The Board acknowledges that these claims have been remanded previously, most recently in November 2012.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's increased rating claims for status-post left total knee arthroplasty and for right knee degenerative joint disease, the Board notes that, following its most recent remand of these claims in November 2012, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including knee disabilities, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in January 2013 did not comply with Correia.  For example, there is no indication in this DBQ whether the range of motion in either knee obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected status-post left knee total knee arthroplasty and right knee degenerative joint disease.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology). 

With respect to the Veteran's TDIU claim, as the Board noted in its November 2012 remand, adjudication of the increased rating claims being remanded to the AOJ likely will impact adjudication of the TDIU claim.  Thus, the Board again finds that these claims are inextricably intertwined and adjudication of the TDIU claim again must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the current nature and severity of his service-connected status-post left total knee arthroplasty and his service-connected right knee degenerative joint disease.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

